Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


6. 	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation “wherein, in a case where a contact between the first user and the second user satisfies a predefined condition, the
contact support unit presents a separate contact method for the first user to the second user”. This limitation put the reader in doubt because it is unclear what separate methodology is being used. Does this mean the notification cited in the prior claim language is one methodology based on a first predefined condition, and another/separate methodology applied based on a second (different) predefined condition since this condition does not consider the keyword input by the second user and the acquired text? Please clarify. 
Since claims 14-17 are directly or indirectly depend on claim 13, they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reason set forth above for claim 13.

Notice re prior art available under both pre-AIA  and AIA 
7. 	In the event the determination of the status of the application as subject to ATA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
8. 	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-12. and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao, et al. (Computer English Translation of Korean Patent No. KR 2016-0084307 A).
10. 	With regard to claim 1, Gao, et al. disclose an information processing system comprising:
a text acquisition unit, i.e. first acquiring module, that acquires text, i.e., keyword, on the basis of a first user’s operation (See for example, paragraphs 5 and 10, page 2); a reception unit, i.e., a first determining module, that receives a keyword in response to second user’s operation (See for example, paragraphs 5 and 10, page 2); and a contact support unit, i.e., display module or search engine, that receives a contact from the second user having performed an operation on the keyword to the first user having performed an operation on the text, and notifies (by way of displaying) the first user of the contact, in a case where the text acquired by the text acquisition 
With regard to claim 5, the information processing system according to claim 1, further comprising: an extraction unit that extracts a keyword from the text acquired by the text acquisition unit, wherein, in a case where the keyword received by the reception unit is included in the keyword extracted by the extraction unit, the contact support unit receives a contact
from the second user to the first user, and notifies the first user of the contact (the extracting feature is inherently required because without the extraction, finding out whether the keyword received from the first user matches the keyword input by the second user wouldn’t be possible: See for example, paragraphs 5 and 10, in page 2; and paragraph 7, page 4).
With regard to claim 9, the information processing system according to claim 1, wherein the contact support unit notifies the first user who is a contact partner that there is a contact from the second user in a case where the first user performs a next, i.e., selecting/choosing, operation (See for example, paragraphs 7-9, page 4; and paragraph 5, page 6).
With regard to claim 10, the information processing system according to claim
9, further comprising: a display unit that displays information regarding an operation in a case where a user performs the operation, wherein, in a case where the first user who is a contact
partner performs an operation, the contact support unit causes the display unit to perform display for a notification that there is the contact from the second user along with the information regarding the operation (See for example, paragraphs 5 and 10, in page 2; paragraph 7, page 4; and paragraph 5, page 6).

1, further comprising: an entry unit that is used for the first user to manually enter a keyword, wherein, in a case where the keyword received by the reception unit is included in the keyword entered by using the entry unit (See for example, paragraphs 2-3, page 4), the contact support unit receives a contact from the second user to the first user having performed an operation of entering the keyword, and notifies the first user of the contact (See for example, paragraphs 4-7, page 4).
With regard to claim 12, the information processing system according to claim l, wherein the contact support unit receives a contact from the first user who is a contact partner to the second user who is a contact source, and notifies the second user of the contact (See for example, paragraph 5, page 6; paragraph 5, page 3; and paragraph 2, page 5).
	Claim 18 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 18.  Claim 18 distinguishes from claim 1only in that it recites a processor that performs data processing.  Fortunately, Gao, et al. (See for example, paragraph 11, page 9; and Fig. 9) teach this feature.
Claim 19 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 19.  
	Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, et al. (Computer English Translation of Korean Patent No. KR 2016-0084307 A) in view of Bort (US 8,170,537 B1).
13. 	With regard to claim 2, Gao, et al. (hereinafter “Gao”) discloses all of the claimed subject matter as already addressed above in paragraph 10, and incorporated herein by reference. Gao does not expressly call for an image processing unit, wherein the text acquisition unit acquires text from document data processed by the image processing unit.  However, Bort discloses an image processing unit, i.e., optical character recognition, wherein the text acquisition unit acquires text from document data, i.e., text document that describes a cooking recipe, shopping lists, etc.,   processed by the image processing unit (See for example, col. 2, lines 35-39; and col. 6, lines 36-42).  Gao and Bort are combinable because they are from the same field of endeavor, i.e., exchanging/sharing contact information between users by presenting/displaying the contact information (See for example, col. 4, lines 21-28).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Bort into the system of Gao so that the text/keyword data may represent any appropriate type of information, including text data that is automatically derived from non-textual information. For example, the text data may be text messages, driving directions, shopping lists, restaurant descriptions, cooking recipes, and similar information or the text/keyword data may be derived from a camera image using optical 
character recognition (OCR) (See for example, col. 6, lines 36-42). Therefore, it would have been obvious to combine Gao with Bort to obtain the invention as specified in claim 2. 
With regard to claim 3, the information processing system according to claim 2, 
is a reading unit that reads an image formed on a medium and is a recognition unit that performs character recognition on the image read by the reading unit, and wherein the text acquisition unit acquires text obtained through the character recognition in the recognition unit (See for example, col. 6, See for example, col. 6, lines 36-42 of Bort).
14. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Bort as applied to claims 2-3 above, and further in view of Murata (US 2007/0024890 A1).
15. 	With regard to claim 4, Gao, et al. (as modified by Bort) discloses all of the claimed subject matter as already addressed above in paragraph 13, and incorporated herein by reference. Gao, et al. (as modified by Bort) does not expressly call for, wherein the image processing unit is an image forming unit that forms, on a medium, a document image obtained by developing a processing target document file, and wherein the text acquisition unit acquires text recorded on the document file.  However, Murata (See for example, paragraphs 0020-0027) teaches this feature.  Gao, et al. (as modified by Bort) and Murata are combinable because they are from the same field of endeavor, i.e., sharing contact address between users (See for example, the Abstract).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Murata into the system of Gao (as modified by Bort), and to do so would at least allow creating a document file using an image forming apparatus that may be accessed between users (See for example, the Abstract; and Fig. 1).  Therefore, it would have been obvious to combine Gao (as modified by Bort) with Murata to obtain the invention as specified in claim 4.   
Allowable Subject Matter
16. 	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number 2008/0090597 (See for example, paragraph 14 and the associated text).
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665